Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/06/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Examiner’s Response
Applicant has responded, in the reply filed on 07/22/2022, that the top and bottom surfaces of a layer are inherently the largest surface. The examiner respectfully points out that this is not the case unless the surfaces on which the layer is deposited are themselves smoothly coplanar, and therefore this is not an inherently property of such layers. Furthermore, while Applicant has submitted such a clarification in the response, the examiner is obliged to note that claims have not been modified to remove the ambiguity in the claims.
The limitations, “are electrically isolated from one another at least partly by the first insulator layer” and “are electrically isolated from one another at least partly by the second insulator layer”, as noted in claims 1, 10, and 15, are unclear with regard to what Applicant intends to claim here. Is Applicant merely saying that the first or second insulator layer is between respective parts of metallic layers, or merely saying that the first or second insulator layer is between respective parts of metallic layers, or merely that said metallic layers are not electrically connected? What does it mean to say two things are “at least partly” isolated by something? Current is presumed not to flow through an insulator, but that says nothing about where else it might flow. In short, the examiner believes that this is a negative limitation in fact. but hidden through use of the phase “isolated by”. The examiner also respectfully submits that merely stating that the two elements ‘are not electrically connected’ might best reflect Applicant’s intent.
The limitation, “at least partially encapsulating”, as recited in claims 1, 10 and 15 is unclear with respect to which elements may be fully encapsulating by the encapsulant. Later in the claim, the encapsulant is recited to partially expose several of the named elements except for the semiconductor die and, arguably, the first and fourth metallic layers, but only if the first and second MIM substrates are appropriately arranged to be covered by other elements. It is unclear as well if the recited exposure is a product of the encapsulating alone or is accomplished in conjunction with exposure by other elements.
With regard to the rejections of claims 4 and 18 under 35 U.S.C. 112 is an earlier action, the examiner notes with appreciation Applicant’s amendment of said claims, and the rejection is withdrawn.
Claims 1-3, 5-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “largest planar surface”, as recited in claims 1, 7, 12, and 20, is unclear in what sense and out of what set each surface is believed to be largest.
The limitation, “two largest planar surfaces”, as recited in claims 10 and 15, is unclear in what sense and out of what set each surface is recited to be largest. 

Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Reference(s) (see IDS filed on 10/06/2022) submitted by the Applicant, such as (DE 2007/004005 A1) is “Funakoshi et al. US-PGPUB 2007/0216013”. 
Funakoshi teaches relating to a dual-side cooling (DSC) semiconductor package, comprising: 
a first metal-insulator-metal (MIM) substrate comprising a first insulator layer (8) comprising a first surface and a second opposite surface, a first metallic layer (9) coupled with the first surface, and a second metallic layer (7) coupled with the second surface, wherein the 

    PNG
    media_image1.png
    497
    617
    media_image1.png
    Greyscale

first metallic layer and the second metallic layer are electrically isolated from one another by the first insulator layer; 
a second MIM substrate comprising a second insulator layer (23) comprising a third surface and a fourth surface, a third metallic layer (22) coupled with the third surface, and a fourth metallic layer (24) coupled with the fourth surface, wherein: the third metallic layer and the fourth metallic layer are electrically isolated from one another by the second insulator layer; 
a semiconductor die (1 or 2) bonded to electrode leads with solders. a first lead (5) electrically coupled with the first MIM substrate; a second lead (17) electrically coupled with the second MIM substrate; and an encapsulant (29) encapsulating the first MIM substrate, the second MIM substrate, the semiconductor die, the first lead, and the second lead to form a semiconductor package, wherein the first lead, and the second lead are each at least partially exposed through the encapsulant, except the first metallic layer, the fourth metallic layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816